Opinion,
Mr. Justice Mitchell :
The first six specifications of error are to the findings of fact and the assessment of damages, but the report of the referee having been confirmed by the court, and no plain mistake being shown, we dismiss them without discussion.
But the learned counsel for the city have made an urgent and ingenious effort to bring this case within the ruling in Ford v. School Dist., 121 Pa. 543. The distinction, however, is plain. That case was an action for the negligence of the *458janitor of a school building, and was decided on the ground that, under the Pennsylvania statutes, school districts are agencies of the commonwealth for a special and limited purpose, with no funds under their control but public moneys devoted to a specific charity, and not divertible, even indirectly, to any other use. This purpose might be entirely destroyed by holding the funds liable for the consequences of torts by the officers or servants of the school district, and therefore such liability cannot be sustained. It had been held as early as Wharton v. School Dir., 42 Pa. 358, that school districts are not municipalities, but mere territorial divisions for limited purposes, and belonging to the class of quasi corporations, which exercise some of the functions of a municipality within a prescribed sphere. To the same effect are Commonwealth v. Beamish, 81 Pa. 389; Colvin v. Beaver, 94 Pa. 388; Erie School D. v. Fuess, 98 Pa. 600. And this is the well-settled general doctrine. “It is essential.....to bear in mind the distinction .....between municipal corporations proper.....and . . ......quasi corporations, such as townships, school districts.' .... The decisions.....hold the former class of corporations to a much more extended liability than the latter, even where the latter are invested with corporate capacity and with the power of taxation: ” 2 Dillon Mun. Corp., 3d ed., § 961.
The present action differs from the class we have been considering, in being against the city of Philadelphia, and in being an action for nuisance by the negligent use of property. The city, having a general power of taxation, and exercising full municipal functions, comes under the larger measure of liability spoken of by Judge Dillon. Just how far this liar bility extends has not been definitely decided, as is said by our Brother Clark, in Boyd v. Insurance Patrol, 113 Pa. 269, 279, where he reviews the cases with special reference to the liabilities of charitable or other corporations exercising a quasi municipal function. Nor is the distinction between the cases where municipal corporations have been held liable and where they have not, entirely logical or obvious, as was observed by Chief Justice Gordon in Ford v. School Dist., 121 Pa. 543, 549. But, in the class of cases to which the present belongs, injuries arising from the misuse of land, there has never been *459any substantial hesitation in holding cities liable. The ownership of property entails certain burdens, one of which is the obligation of care that it shall not injure others in their property or persons, by unlawful use or neglect. This obligation rests, without regard to personal disabilities, on all owners alike, infants, femes covert, and others, by virtue of their ownership, and municipal corporations are not exempt. The general rule is thus stated: “ Municipal corporations are liable for the improper management and use of tlieir property, to tbe same extent and in the same manner as private corporations and natural persons. Unless acting under valid special legislative authority, they must, like individuals, use their own so as not to injure that which belongs to another:” 2 Dillon Mun. Corp., 3d ed., § 985. The particular question here involved does not seem to have been before this court, but it was expressly decided in Shuter v. Philadelphia, 3 Phila. 228, by Judge Sharswood, when president of the District Court: “ The municipal corporation owning and occupying property for public purposes is as much subject as a private citizen to the usual rule, sic utere tuo nt alienum non lsedas. The city is as much bound as an individual owner of a lot, to find an outlet for the water on it, without encroaching on his neighbor.” We adopt this as a correct exposition of the law.
Judgment affirmed.